NUMBER 13-22-00415-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


      IN THE INTEREST OF A.Y.A., R.D.A., AND J.A.A., CHILDREN


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


               ORDER TO FILE REPORTER’S RECORD

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       On September 8, 2022, appellant filed a notice of appeal from the trial court’s

judgment terminating the parent-child relationship. On September 12, 2022, the Clerk of

the Court sent a notice to the parties, court reporter, and district clerk’s office that the

notice had been filed and that the case is governed by the rules of accelerated appeals.

See TEX. R. APP. P. 28.4. Accordingly, the reporter’s record was due by September 19,

2022, ten days after the notice of appeal was filed. See id. R. 26.1(b), 35.1(b). On

November 9, 2022, the court reporter requested a second extension of time to file the
reporter’s record to November 24, 2022. See id. R. 28.4(b)(2), 35.3(c).

       Accordingly, we GRANT the court reporter’s second request for extension of time

to file the reporter’s record. This Court is tasked with “ensuring the appellate record is

timely filed” and “may enter any order necessary to ensure the timely filing of the appellate

record.” See id. R. 35.3(c). As such, court reporter, Victoria Ortiz, is ORDERED to file the

reporter’s record with this Court no later than Monday, November 28, 2022. See id.

Further delay is highly disfavored, and this Court may enter further orders to ensure the

record is timely filed.

                                                                       PER CURIAM

Delivered and filed on the
16th day of November, 2022.




                                             2